Citation Nr: 1229817	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  09-15 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at the Emergency Physicians of Montgomery County and from Clarksville Health Systems on August 25, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel





INTRODUCTION

The Veteran had active service from January 1967 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and February 2008 actions of the Department of Veterans Affairs Medical Center (VAMC) in Murfreesboro, Tennessee.  


FINDINGS OF FACT

1.  On August 25, 2007, care and services were rendered for depression, delusions, and paranoia, symptoms associated with and aggravating the Veteran's service-connected schizophrenic reaction. 

2.  The medical care that the Veteran received on August 25, 2007, was not preauthorized by VA and was not rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

3.  A VA facility was feasibly available at the time of the Veteran's receipt of private medical care on August 25, 2007.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized private medical expenses incurred at the Emergency Physicians of Montgomery County and from Clarksville Health Systems on August 25, 2007, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.52, 17.120, 17.1000-1008 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the VCAA enacted.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Significantly, however, the United States Court of Appeals for Veterans Claims (Court) has held that the provisions of the VCAA are not applicable where the law, and not the factual evidence, is dispositive.  Manning v. Principi, 16 Vet. 534, 542-43 (2002).  As will be discussed in the following decision, the pertinent facts of this case are not in dispute, and the outcome of the Board's decision depends solely on the application of the relevant law to the Veteran's claim.  

Further, the Court has held that the provisions of the VCAA are not applicable to statutes and regulations which concern special provisions relating to VA benefits and which contain their own notice provisions.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Specifically, the provisions of Chapter 17 of 38 U.S.C. and 38 C.F.R. contain their own notice requirements.  For instance, regulations at 38 C.F.R. §§ 17.120-17.133 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  In particular, according to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for the denial and of his or her appellate rights and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.  Such notification was completed in this case.  See, e.g., Statement of the Case issued in April 2009; undated VCAA notice.  Accordingly, no further duty to notify the Veteran is required.  

With regard to VA's duty to assist the Veteran, the Board notes that the development of medical evidence appears to be complete.  Unlike many questions subject to appellate review, the issue of whether the Veteran is entitled to reimbursement or payment of medical expenses, by its very nature, has an extremely narrow focus.  The facts underlying this case do not appear to be in dispute.  Here, the only evidence necessary to decide the claim revolves around what transpired on August 25, 2007.  This determination involves the medical records from that time period and the medical decision from the VAMC.  Thus, evidence which is necessary to decide the case is already of record and, as explained in further detail in the following decision, the outcome of the case is mandated by the relevant law and regulations.  Therefore, no amount of additional evidentiary development would change the outcome of the case.  The Board finds that the VA has complied with its duty to assist the Veteran with the development of the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

II.  Analysis

The Veteran seeks payment or reimbursement for the medical care that he received at Emergency Physicians of Montgomery County and from Clarksville Health Systems on August 25, 2007.  At the time of his treatment, he was service connected for schizophrenic reaction, evaluated as 100 percent disabling.  

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-17.1002 (the implementing regulations).  § 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999), which provides general authority for the reimbursement of non-VA emergency treatment.  Eligibility for reimbursement under this Act requires satisfaction of all of the following:  

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson;

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and,

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002.

76 Fed. Reg. 79,067, 79,071 (Dec. 21, 2011) (to be codified at 38 C.F.R. § 17.1002(a)-(h)).  

During the pendency of the appeal, certain regulatory amendments went into effect on January 20, 2012, which removed the following requirement under 38 C.F.R. §17.1002:

The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized).  

Hence, prior to the January 2012 regulatory amendments, there were nine criteria listed under 38 C.F.R. §17.1002(a)-(i) (2011).  

Also during the pendency of the Veteran's claim, on October 10, 2008, S. 2162, designated as the Veterans' Mental Health and Other Care Improvements Act of 2008, was signed by the President.  This bill makes various changes to veterans' mental health care and also addresses other health care related matters.  Relevant to the instant case, the new law amends 38 U.S.C.A. §§ 1725 and 1728 to make mandatory as opposed to discretionary the reimbursement of the reasonable value of emergency treatment of an "eligible" veteran furnished by a non-VA facility, if all of the pertinent criteria outlined above are otherwise satisfied.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  

Additionally, this amendment adds a provision, which essentially expands one of the criteria that defines the meaning of "emergency treatment" to include treatment rendered until such time as the veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or . . . such time as a Department facility or other Federal facility accepts such transfer if: (I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  

Prior to the January 2012 regulatory amendments, payment or reimbursement for emergency treatment may be made only for the period from the beginning of the initial evaluation treatment until such time as the veteran could be safely discharged or transferred to a VA facility or other Federal facility.  A veteran is safe to be transferred once he/she has become stabilized.  38 C.F.R. § 17.1005(b)(2011).  
These regulations were revised as of January 20, 2012, and based on the regulatory amendments, VA will not approve claims for payment or reimbursement of the costs of emergency treatment not previously authorized for any period beyond the date on which the medical emergency ended.  For this purpose, VA considers that an emergency ends when the designated VA clinician at the VA facility has determined that, based on sound medical judgment, a veteran who received emergency treatment: (1) could have been transferred from the non-VA facility to a VAMC (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment; or (2) could have reported to a VAMC (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment.  76 Fed. Reg. 79,067, 70,071 (Dec. 21, 2011) (to be codified at 38 C.F.R. § 17.1005(b)(1),(2)).  

If it is determined that a medical emergency no longer exists, the January 2012 regulatory amendments hold that claims for payment or reimbursement of the costs of emergency treatment not previously authorized may be approved for continued, non-emergency treatment, only if: (1) the non-VA facility notified VA at the time that the veteran could be safely transferred to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans) and that the transfer of the veteran was not accepted; and (2) the non-VA facility made and documented reasonable attempts to request transfer of the veteran to VA (or other Federal facility that VA has an agreement with to furnish health care services for veterans), which means the non-VA facility contacted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients at a local VA (or other Federal facility) and documented such contact in the veteran's progress notes, discharge summary, or other applicable medical record.  76 Fed. Reg. at 79,071 (to be codified at 38 C.F.R. § 17.1005(c)(1), (2)).  If the stabilized veteran who requires continued non-emergency treatment refuses to be transferred to an available VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans), VA will make payment or reimbursement only for the expenses related to the initial evaluation and the emergency treatment furnished to the veteran up to the point of refusal of transfer by the veteran.  76 Fed. Reg. at 79,072 (to be codified at 38 C.F.R. §17.1005(d)).  

Under 38 U.S.C.A. § 1728, reimbursement of certain medical expenses is available only where emergency treatment not previously authorized was rendered requires satisfaction of all of the following: 

(a) to a veteran in need of such emergency treatment to a veteran (1) for an adjudicated service-connected disability, (2) for a non-service-connected disability associated with and held to be aggravating a service-connected disability, (3) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability, or (4) for any illness, injury, or dental condition in the case of a veteran who is participating in a vocational rehabilitation program under 38 U.S.C. ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in 38 C.F.R. § 17.28(j); and 

(b) emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part; and, 

(c) VA or other Federal facilities were not feasibly unavailable.  VA or other Federal facilities that VA has an agreement with to furnish health care services for veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  

38 U.S.C.A. §§ 1725(f)(1)(B), 1728(a); 38 C.F.R. § 17.120 as amended in 76 Fed. Reg. 70,067-71.  

The Court has observed that, given the use by Congress of the conjunctive "and" in the statute, emphasized in the above quotation, "all three statutory requirements would have to be met before reimbursement could be authorized."  Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).  

According to post-service records in the present appeal, the Veteran sought treatment at the Emergency Physicians of Montgomery County on August 25, 2007.  He complained of depression, delusions, and paranoia that began two weeks earlier.  An emergency nursing record shows that the Veteran sought medication assistance.  The Veteran reported being out of medication for approximately one month.  He arrived by hitchhiking and then walking.  The emergency nursing record shows that the Veteran was seen at 9:10pm.  Drug and alcohol tests were negative.  The Veteran was diagnosed with depression.  He denied suicide attempts and was cleared medically for a psychiatric referral.  The Veteran was not admitted overnight for his complaints.  

Medical determinations by VA dated in December 2007 and April 2009 show that the treatment received by the Veteran on August 25, 2007, was for a condition held to be aggravating his service-connected disability; was not rendered in a medical emergency of such nature that delay would have been hazardous to life and health; and that VA or other federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization would have been reasonable, sound, wise, or practicable, or that treatment would not have been refused.  

There is no indication that the Veteran attempted to contact VA for treatment.  Indeed, he has not contended that he sought preauthorization from VA or that he contacted a VA facility and was refused.  In his March 2008 notice of disagreement, the Veteran contended that he was unaware of any VA facilities that he could go to.  In his May 2009 substantive appeal, the Veteran contended that the treatment received on August 25, 2007, was for a medical emergency.  He also contended that he did not have the means to travel to the VAMC in Nashville.  

Based on a review of the record, the Board finds that payment or reimbursement of unauthorized medical expenses incurred at the Emergency Physicians of Montgomery County and from Clarksville Health Systems on August 25, 2007, is not warranted.  Initially, the Board finds that the treatment was provided for a nonservice-connected disability associated with and aggravating a service-connected condition.  As noted above, VA medical professionals in December 2007 and April 2009 opined that the treatment at issue was for a nonservice-connected disability associated with and aggravating a service-connected condition.  [On August 25, 2007, the Veteran was service connected for schizophrenic reaction, evaluated as 100 percent disabling.]  The competent medical evidence of record indicates that the episode of depression he was treated for on August 25, 2007, was associated with and aggravated his service-connected psychiatric disorder.  Thus, the Board concludes that the treatment on August 25, 2007, was associated with and aggravated the Veteran's service-connected schizophrenic reaction.  Furthermore, as discussed above, the Veteran has a total disability permanent in nature from a service-connected disability.

Therefore, as the Board has concluded that the private treatment at issue was for a nonservice-connected disability associated with and aggravating a service-connected condition, in addition to the Veteran having a total disability permanent in nature from a service-connected disability, the Board will next address whether the treatment was preauthorized.  With regard to prior authorization, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.52(a).  However, hospital care or medical services in public or private facilities will only be authorized, whether under a contract or an individual authorization, under specified circumstances, for treatment of:  1) a service-connected disability; 2) a disability for which a veteran was discharged or released from the active military, naval, or air service; 3) a disability of a veteran who has a total disability permanent in nature from a service-connected disability; 4) a disability associated with and held to be aggravating a service-connected disability; or 5) a disability of a veteran participating in a rehabilitation program under 38 U.S.C. Chapter 31 and when there is a need for hospital care for reasons set forth in VA regulations.  38 U.S.C.A. § 1703(a)(1); 38 C.F.R. § 17.52(a)(1). 

In this case, the evidence fails to show that the emergency treatment provided to the Veteran on August 25, 2007, was preauthorized.  Indeed, the Veteran has not contended that he sought authorization from VA prior to his seeking treatment from the Emergency Physicians of Montgomery County.  

Additionally, the Veteran did not receive care in a situation which would permit fee-basis care under 38 U.S.C.A. § 1703(a)(3) and 38 C.F.R. § 17.52(a)(3).  Eligibility for fee-basis care under subsection (a)(3) of both the statute and the regulation requires that the veteran actually have been receiving care in a VA facility in an emergency requiring referral to a non-VA facility for further care.  A veteran being examined in a VA facility in an emergency situation is considered to be receiving VA care; however, a telephone call from the veteran or even from ambulance attendants requesting the veteran's admission, does not bring a veteran within the ambit of 38 U.S.C.A. § 7103(a)(3) and 38 C.F.R. § 17.52(a)(3).  Furthermore, merely calling a Department facility to request admission or care is not the equivalent of receiving services in a VA facility.  See VAOPGCCONCL 1-95 (Mar. 31, 1995).  Here, the Veteran was not receiving medical care at VA at the time of the need for his treatment arose.  Consequently, the Veteran is not eligible to receive fee-basis emergency care at a non-VA hospital as well.

VA is only able to contract for non-VA hospital care when it is given authority by the laws and statutes governing such care, which are set forth in 38 U.S.C.A. § 1703 and 38 C.F.R. § 17.52 et. seq.  See VAOPGCCONCL 1-95 (Mar. 31, 1995).  In the present case, the Board finds that VA had no legal authority to contract for the non-VA hospital emergency room care that the Veteran received because he was not eligible for fee-basis care.  Furthermore, because there was no legal authority to contract for such care, no VA official could have legally authorized the contract care.  Id.  The Board finds, therefore, that the medical expenses incurred as a result of treatment at the Emergency Physicians of Montgomery County on August 25, 2007 were unauthorized.  

Thus, as the Board has concluded that the treatment was not preauthorized by VA, the Board will now discuss why the criteria for the reimbursement of costs for unauthorized emergency medical treatment under 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 are not met.  

As discussed above, the Veteran received treatment for depression, which is a disability associated with and held to be aggravating the Veteran's service-connected schizophrenic reaction.  Furthermore, the Veteran has a total disability permanent in nature from a service-connected disability.  Thus, the first criteria for reimbursement under 38 U.S.C.A. § 1728 have been met.  However, the evidence does not establish that the treatment received on August 25, 2007, was for an emergency, nor does it show that VA facilities were not feasibly available.  

Here, the evidence fails to show that the emergency treatment not previously authorized was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  In this case, the pertinent treatment records show that the Veteran complained of depression, delusions, and paranoia.  At the time of his treatment, the Veteran reported that he had had such symptoms for two weeks.  Furthermore, the Veteran arrived at the Emergency Physicians of Montgomery County by hitchhiking and then walking.  In this case, the fact that the Veteran waited two weeks before seeking treatment, in addition to not needing emergency transportation such as an ambulance to go to the private medical facility, leads the Board to conclude that the treatment was not for a medical emergency.  Also, the Board observes that the Veteran was not hospitalized overnight for his symptoms.  The pertinent medical records show that the Veteran sought medication assistance as he had been out of medication for approximately one month.  There is no indication in the private treatment records that such treatment was rendered in a medical emergency.  

Furthermore, the only medical opinions of record, that of a VA nurse in December 2007, and from a VA physician in April 2009, indicate that the treatment received on August 25, 2007, was not for a medical emergency.  Those opinions are uncontradicted.  The Board acknowledges the Veteran's report in his substantive appeal that the treatment was for a medical emergency.  However, for the reasons set forth above, the evidence fails to show that the private treatment at issue was of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Therefore, the Board concludes that the private treatment received by the Veteran on August 25, 2007, was not for a medical emergency.

Also, the evidence fails to show that VA facilities were not feasibly available.  Review of the record does not otherwise indicate that an attempt to use VA facilities beforehand or to obtain prior VA authorization for the services required would have been unreasonable, unsound, unwise, or not practicable.  "Feasibly available" is not defined in the relevant statutes or regulation.  See 38 U.S.C.A. §§ 1725, 1728; 38 C.F.R. § 17.120.  However, the provisions of 38 C.F.R. § 17.53, also for application, state that a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52, 17.53.  For example, a VA facility would not be feasibly available if there were evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center.  See 38 C.F.R. § 17.1002(c).  

During the course of the appeal the Veteran has asserted that he was unaware of any VA facilities that he could go to and that he did not have the means to travel to the VAMC in Nashville.  With regards to the Veteran's contention that he was unaware of any VA facilities, the Veteran's unawareness of available VA facilities does not equate to VA facilities not being feasibly available.  The evidence does not show, nor does the Veteran contend, that he attempted to contact VA in any manner to determine whether any facilities were available.  

Regarding his contention that he did not have the means to travel to Nashville, the Board observes that the Emergency Physicians of Montgomery County appears to be located in Clarksville, Tennessee.  VA has a Community Based Outpatient Clinic (CBOC) in Clarksville, Tennessee as well.  Thus, the Veteran did not necessarily need to travel to Nashville to obtain VA treatment.  The Board acknowledges that the treatment records for the care at issue shows that the Veteran received treatment at night, indicating that it might have been after hours at the CBOC in Clarksville.  However, as discussed above, the Veteran had psychiatric symptoms for two weeks prior to seeking treatment.  As the Board has concluded that the Veteran did not seek treatment for a medical emergency, he could have waited until the next day to go to the CBOC in Clarksville.  For that matter, he could have sought treatment at the CBOC any time during the two week period that he had his symptoms prior to seeking treatment on August 25, 2007.  There is no evidence that treatment had been or would have been refused at the CBOC.  In this case the Veteran had ample opportunity to contact the CBOC and obtain treatment; however, he did not do so. 

Therefore, the Board must find that treatment provided to the Veteran on August 25, 2007, was not for a medical emergency, and that it would have been reasonably feasible to have obtained the same treatment at a VA facility.  38 C.F.R. § 17.120(b)(c).  See also 38 U.S.C.A. § 1728.
In considering every possible theory of entitlement, the Board has considered whether reimbursement is warranted under the Veterans Millennium Health Care and Benefits Act, 38 U.S.C.A. § 1725, implemented in part at 38 C.F.R. §§ 17.1000 and 17.1002.  As noted above, eligibility for reimbursement under the Veterans Millennium Health Care and Benefits Act also requires that the treatment be for a medical emergency and that VA or other Federal facilities were not feasibly unavailable.  For the reasons set forth above, the Board has concluded that there is simply no competent evidence that the Veteran's depression, delusions, and paranoia constituted a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  See 38 U.S.C.A. § 1725(f)(1)(B) .

As stated previously, the medical evidence shows that the Veteran had symptoms for two weeks prior to his seeking treatment.  He also arrived at the private facility via hitchhiking and walking as opposed to via ambulance or other emergency transportation.  Therefore, the Veteran's actions were not consistent with someone who believed their life or health was at risk.  Furthermore, as stated above, the evidence fails to show that VA or other federal facilities were not feasibly available. 

The Board recognizes that there are financial difficulties that arise from unexpected medical expenses.  While the Board sympathizes with the Veteran's situation and the particular circumstances therein, the Board is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  

Accordingly, the Board must conclude that the preponderance of the evidence is against this claim, and it must be denied.


(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at the Emergency Physicians of Montgomery County and from Clarksville Health Systems on August 25, 2007 is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


